TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00389-CV



    Peter David Wagner d/b/a Preservation of Your Home and Educational Ministries,
                                      Appellant

                                                   v.

               Texas Department of Savings and Mortgage Lending, Appellee




                FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-004218, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due on September 23, 2021.          On

counsel’s motion, the time for filing was extended to January 7, 2022. Appellant’s counsel has

now filed a second motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

January 28, 2022. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on January 7, 2022.



Before Justices Goodwin, Baker, and Triana